IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FRANK T. BRZOZOWSKI : CIVIL ACTION
v. : NO. 5: 15-2339
PENNSYLVANIA TURNPIKE
COMMISSION
QB_D_E_R

AND NOW, this 20th day of March 2019, upon considering the Turnpike Commission
Defendants’ Motion to dismiss (ECF Doc. No. 72) the Second Amended Complaint (ECF Doc.
No. 68), Plaintift’s Response (ECF Doc. No. 76), and for reasons in the accompanying
Memorandum, it is ORDERED the Turnpike Commission Defendants’ Motion to dismiss (ECF
Doc. No. 72) is GRANTED in part and DENIED in part:

l. We deny the Turnpike Commission Defendants’ Motion only as to Plaintiff’s
claims relating to his attempts to obtain a position as an IT Executive Assistant for: (l) sex
discrimination against the Turnpike Commission and (2) age discrimination against the Turnpike
Commission. Plaintiff may proceed on these two claims alone;

2. We grant the Turnpike Commission Defendants’ Motion as to all other claims and
dismiss Mses. Schlegel and Ross With prejudice;

3. The Clerk of Court and parties shall use the caption above accurately reflecting the

remaining Defendant Turnpike Commission; and,

4. The Turnpike Commission shall answer the sex and age discrimination claims

against it relating to the IT Executive Assistant position no later than Apri13, 2019,

%%

KEARN@, J.

